

113 S1727 IS: Army Combat Vehicle Industrial Base Study Validation Act of 2013
U.S. Senate
2013-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1727IN THE SENATE OF THE UNITED STATESNovember 19, 2013Mr. Toomey (for himself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require a Comptroller General of the United States report assessing a study of the Army on the Combat vehicle industrial base. 1.Short titleThis Act may be cited as the
		  Army Combat Vehicle Industrial Base Study Validation Act of 2013.2.Comptroller General of the United States report on assessment of Army study on the combat vehicle industrial base(a)Report requiredThe Comptroller General of the United States shall submit to the congressional defense committees a report setting forth an assessment by the Comptroller General of the study of the Army on the Bradley Fighting Vehicle industrial base submitted to Congress pursuant to the Conference Report to Accompany H.R. 4310 (112th Congress), the National Defense Authorization Act for Fiscal Year 2013 (House Report 112–705).(b)ElementsThe report required by subsection (a) shall—(1)address each of the combat vehicles included in the study of the Army;(2)include an assessment of the reasonableness of the study's methods including, but not limited to the sufficiency, validity, and reliability of the data used to conduct the study; and(3)include findings and recommendations on the combat vehicle industrial base, but should not replicate the study of the Army.